


110 HR 2437 IH: To provide for the establishment of an energy efficiency

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2437
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Israel (for
			 himself, Mr. Matheson, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of an energy efficiency
		  and renewable energy finance and investment advisory
		  committee.
	
	
		1.Advisory committee
			(a)EstablishmentThe Assistant Secretary of Energy for
			 Energy Efficiency and Renewable Energy shall establish an advisory committee to
			 provide advice and recommendations to the Department of Energy on energy
			 efficiency and renewable energy finance and investment issues, options, ideas,
			 and trends, and to assist the energy community in identifying practical ways of
			 lowering costs and increasing investments in energy efficiency and renewable
			 energy technologies.
			(b)MembershipThe advisory committee established under
			 this section shall consist of members representing the following
			 communities:
				(1)Providers of seed
			 capital.
				(2)Venture
			 capitalists.
				(3)Private equity
			 sources.
				(4)Investment banking
			 corporate finance.
				(5)Investment banking
			 mergers and acquisitions.
				(6)Equity capital
			 markets.
				(7)Debt capital
			 markets.
				(8)Research
			 analysts.
				(9)Sales and
			 trading.
				(10)Commercial
			 lenders.
				(11)Residential
			 lenders.
				2.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy for carrying out this
			 Act $1,000,000 for each of the fiscal years 2008 through 2012.
		
